Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s IDS filed on 04/17/2020 has been entered and considered.
Applicant’s amendments provided on 04/17/2020 have been entered. Claims 9-11, and 15 have been amended. New claims 16-20 have been added.
Currently claims 1-20 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mixter et al (US 2017/0025124, A1).
     Regarding claim 1, Mixter teaches an electronic device (the electronic device 190 or 400 of Figs. 1-2, 8 and para. 0043-0045 comprising devices such as smart speakers or the like configured to receive and respond to instructions information via at least the server 112 of para. 0035-0038 and to receive and respond to user voice requests accordingly);
comprising: 
a housing comprising a circular upper end surface comprising multiple openings having a selected pattern, a flat circular lower end surface, and a side surface surrounding a space between the upper end surface and the lower end surface  (a housing of Figs. 8 of the electronic device as can be seen on top includes a circular upper end surface comprising multiple openings having a selected pattern, a flat circular lower end surface, and a side surface surrounding a space between the upper end surface and the lower end surface);
an audio output interface formed on the side surface (audio output interface 410 of Figs. 8); 
a power input interface formed on the side surface (Figs. 8 and power input 408);  
a microphone positioned inside the housing so as to face the openings (Figs. 8 and mic 402); 
a wireless communication circuit (any of the network interface of at least Figs. 2 and para. 0034-0036 comprises said wireless communication circuit);
a processor operatively connected to the audio output interface, the power input interface, the microphone, and the communication circuit (the processor of at least para. 0009 and Figs. 2) and 
a memory operatively connected to the processor (at least a memory 506 of Figs. 2 and para. 0009), wherein the memory is configured to store instructions that, when executed, cause the processor to: 
receive a wake-up command through the microphone (para. 0015, and 0058-0060 and Fig. 6 further teaches said received wake-up command through the microphone); 
recognize the wake-up command (para. 0038, and 0091-0094);
transmit information related to reception of the wake-up command to a server through the communication circuit (any and/or all the devices 190 of para. 0015 and 0047-0051 may transmit information related to reception of the wake-up command to the server 112 through the communication circuit); 
receive a response from the server through the communication circuit (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); 
produce, based on the response, a first audio signal
(para. 0052 further teaches responding to user based on further the instructions from the server at para. 0067, a first audio signal);
 and output the first audio signal through the audio output interface while the microphone is available (the devices of at least further para. 0067, 0071 and 0145-048 outputted through the audio output interface said first audio signal obviously while the microphone is available as the device continues to listen for further instructions);
and wherein the audio signal is a non-language sound (para. 0044, and 0145-0146 further teaches a case as illustrated in applicants’ disclosure where the audio signal response is a playing a certain music obviously entailing one of a classical music or the like as said non-language sound or the like).

     Regarding claim 2 (as claimed in claim 1), Mixter further teaches wherein the instructions are configured to cause the processor to: receive a non-language sound through the microphone after the first audio signal is output (one skill in the art would appreciate the play music instruction of at least para. 0040, 0044, 0047 and 0050-0051 obviously include a case where said microphone of the device may receive a non-language sound from at least internally of the device or external by means of a hint pushed button, classical music or audio tone signal or the like after the first audio signal is output); 
 determine whether or not the non-language sound and the first audio signal at least partially match with each other (a case exists understoodly in para. 0044, 0047, and 0051 where the device adeptly reporting a state of the device, and relay a message of said state, based on understoodly in at least para. 0051-0052 an implied incapability of providing second subsequent service requests, obviously illustrating in the art capability  obviously to associate whether a first audio signal obviously match that of a non-language sound output to report a state of the device to the user, a leader device or the like); 
transmit information regarding the determination to the server through the communication circuit (a case exists understoodly in para. 0044, 0047, and 0051 where the device adeptly reporting a state of the device, and relay a message to the server based on understoodly in at least para. 0051 an implied incapability of providing second subsequent service requests).   

     Regarding claim 3 (as claimed in claim 1), Mixter further teaches wherein the information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command).

     Regarding claim 4 (as claimed in claim 3), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through the microphone, degree of matching between the wake-up command received through the microphone and a wake-up command prestored in the memory, and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command).


     Regarding claim 5 (as claimed in claim 3), Mixter further teaches wherein the information related to reception the wake-up command further comprises at least one of identification information of the electronic device through the communication circuit, registration account information of the electronic device, registration position information of the electronic device, and information regarding an audio output device connected to the electronic device  (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding position or distance of the user corresponding to at least registration position information of the electronic device, and information regarding an audio output device connected to the electronic device).


     Regarding claim 6 (as claimed in claim 1), Mixter further teaches wherein the instructions are configured to cause the processor to: receive a voice command through the microphone (one skill in the art would appreciate the play music instruction of at least para. 0145-0146, 0173 or that of a voice waking instruction of para. 0038 obviously is received in a case through the microphone); 
transmit the voice command to the server through the communication circuit (para. 0038 and 0067 further implied the received signal is in a case forwarded to the server); 
produce a second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response (the device 190 of at least para. 0067 further configured obviously  of producing said obvious second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response);
and output the second audio signal through the audio output interface (output voice response or the like of the devices of at least further para. 0067, 0071 and 0145-048 as said output second audio signal); and 
wherein the second audio signal is a non-language sound or a language sound (the devices of para. 0145-0146 further likewise obviously capable as illustrated in applicants’ disclosure where the audio signal response is a second playing of a certain music obviously entailing one of a classical music or the like as said non-language sound).

      Regarding claim 9, Mixter teaches a server (the server 112 of Figs. 1-3 and para. 0043-0051 connectable to a plurality of cast and output smart devices 190 configured to receive and respond to instructions information from users and devices of further para. 0035-0038 and to respond to user voice requests accordingly);
comprising: a communication circuit (server of Fig. 3 and that of at least para. 0103 further comprising communication circuit 702/708);  
a processor operatively connected to the communication circuit (at least circuit 702 further comprising said processor);  and 
a memory operatively connected to the processor (at least a memory 706 of Fig. 3), 
wherein the memory is configured to store instructions that, when executed, cause the processor to: 
receive information related to reception of a wake-up command from each of multiple electronic devices through the communication circuit (any and/or all the devices 190 of para. 0015 and 0047-0051, and 0129-035 may transmit information related to reception of the wake-up command to the server 112 via said communication circuit); 
determine a first electronic device among the multiple electronic devices as an input/output device based on the information (the server based on at least a quality score may select or determine any and/or all the devices 190 of para. 0047-0052, and 0067  among the multiple electronic devices as an input/output device based on the information); 
produce a response to the information (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); and 
transmit the response to the first electronic device through the communication circuit (a response of at least para. 0067 from the server transmitted to the first electronic device through the communication circuit); and 
wherein the information comprises information indicating that the wake-up command is received and information indicating quality of the wake-up command (captured wake-up commands signal information received further in para. 0091-0094, 0125, and 0174 comprising at least received sound quality, and other information comprising  information indicating that the wake-up command is received and information indicating quality of the wake-up command).

     Regarding claim 10 (as claimed in claim 9), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through a microphone of the electronic device, degree of matching between the wake-up command received through the microphone of the electronic device and a wake-up command prestored in the electronic device, and a signal-to-noise ratio between the wake-up command received through the microphone of the electronic device and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-0135 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command). 

     Regarding claim 11, Mixter teaches at least in para. 0010-0014 a method for operating an electronic device, 
the method comprising: 
receiving a wake-up command through a microphone of the electronic device;  7PRELIMINARY AMENDMENTDocket No. 4500-1-633 
recognizing the wake-up command (para. 0015, and 0058-0060 and Fig. 6 further teaches said received wake-up command through the microphone); 
transmitting information related to reception of the wake-up command to a server through a communication circuit of the electronic device (any and/or all the devices 190 of para. 0015 and 0047-0051 may transmit information related to reception of the wake-up command to the server 112 via processor of para. 0009 or any of the network interface of at least Figs. 2 comprising obviously said communication circuit); 

receiving a response from the server through the communication circuit (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); 
 producing, based on the response, a first audio signal
(para. 0052 further teaches responding to user based on further the instructions from the server at para. 0067, a first audio signal);
 and outputting the first audio signal through an audio output interface of the electronic device while the microphone is available (the devices of at least further para. 0067, 0071 and 0145-048 outputted through the audio output interface said first audio signal obviously while the microphone is available as the device continues to listen for further instructions);
 and wherein the audio signal is a non-language sound (para. 0044, and 0145-0146 further teaches a case as illustrated in applicants’ disclosure where the audio signal response is a playing a certain music obviously entailing one of a classical music or the like as said non-language sound or the like).
 
     Regarding claim 12 (as claimed in claim 11), Mixter further teaches wherein further comprising: 
receiving a non-language sound through the microphone after the first audio signal is output (one skill in the art would appreciate the play music instruction of at least para. 0040, 0044, 0047 and 0050-0051 obviously include a case where said microphone of the device may receive a non-language sound from at least internally of the device or external by means of a hint pushed button, classical music or audio tone signal or the like after the first audio signal is output); 
 determining whether or not the non-language sound and the first audio signal at least partially match with each other (a case exists understoodly in para. 0044, 0047, and 0051 where the device adeptly reporting a state of the device, and relay a message of said state, based on understoodly in at least para. 0051-0052 an implied incapability of providing second subsequent service requests, obviously illustrating in the art capability  obviously to associate whether a first audio signal obviously match that of a non-language sound output to report a state of the device to the user, a leader device or the like); 
 and transmitting information regarding the determination to the server through the communication circuit (a case exists understoodly in para. 0044, 0047, and 0051 where the device adeptly reporting a state of the device, and relay a message to the server based on understoodly in at least para. 0051 an implied incapability of providing second subsequent service requests).   

     Regarding claim 13 (as claimed in claim 11), Mixter further teaches wherein the information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command comprises information indicating that the wake-up command is received and information regarding quality of the wake-up command).

     Regarding claim 14 (as claimed in claim 13), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through the microphone, degree of matching between the wake-up command received through the microphone and a wake-up command prestored in a memory of the electronic device, and a signal-to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command).

      Regarding claim 15 (as claimed in claim 13), Mixter further teaches wherein the information related to reception the wake-up command further comprises at least one of identification information of the electronic device through the communication circuit, registration account information of the electronic device, registration position information of the electronic device, and information regarding an audio output device connected to the electronic device  (para. 0129-035 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding position or distance of the user corresponding to at least registration position information of the electronic device, and information regarding an audio output device connected to the electronic device).
 8PRELIMINARY AMENDMENTDocket No. 4500-1-633 
     Regarding claim 16 (as claimed in claim 11), Mixter further teaches wherein further comprising: receiving a voice command through the microphone (one skill in the art would appreciate the play music instruction of at least para. 0145-0146, 0173 or that of a voice waking instruction of para. 0038 obviously is received in a case through the microphone); 
 transmitting the voice command to the server through the communication circuit (para. 0038 and 0067 further implied the received signal is in a case forwarded to the server); 
 producing a second audio signal based on the response, if a response to the voice command has been received from the server through the communication circuit (the device 190 of at least para. 0067 further configured obviously  of producing said obvious second audio signal, when a response to the voice command is received from the server through the communication circuit, based on the response);
 and outputting the second audio signal through the audio output interface (output voice response or the like of the devices of at least further para. 0067, 0071 and 0145-048 as said output second audio signal); and 
wherein the second audio signal is a non-language sound or a language sound (the devices of para. 0145-0146 further likewise obviously capable as illustrated in applicants’ disclosure where the audio signal response is a second playing of a certain music obviously entailing one of a classical music or the like as said non-language sound).


     Regarding claim 19, Mixter teaches a method for operating a server (voice interactive system of Figs. 1-3 and para. 0043-0051 comprising said method for operating a server 112 connectable to a plurality of cast and output smart devices 190 configured to receive and respond to instructions information from users and devices of further para. 0035-0038 and to respond to user voice requests accordingly);
 the method comprising: 
receiving information related to reception of a wake-up command from each of multiple electronic devices through a communication circuit of the server (any and/or all the devices 190 of para. 0015 and 0047-0051, and 0129-035 may transmit information related to reception of the wake-up command to the server 112 via a processor or CPU of Fig. 2 comprising said communication circuit); 
 determining a first electronic device among the multiple electronic devices as an input/output device based on the information (the server based on at least a quality score may select or determine any and/or all the devices 190 of para. 0047-0052, and 0067  among the multiple electronic devices as an input/output device based on the information); 
producing a response to the information (at least para. 0067 further teaches the receive instructions response from the server through the communication circuit); and 
transmitting the response to the first electronic device through the communication circuit (a response of at least para. 0067 from the server transmitted to the first electronic device through the communication circuit); and 
wherein the information comprises information indicating that the wake-up command is received and information indicating quality of the wake-up command (captured wake-up commands signal information received further in para. 0091-0094, 0125, and 0174 comprising at least received sound quality, and other information comprising  information indicating that the wake-up command is received and information indicating quality of the wake-up command).

     Regarding claim 20 (as claimed in claim 19), Mixter further teaches wherein the information regarding quality of the wake-up command comprises at least one of loudness of the wake-up command received through a microphone of the electronic device, degree of matching between the wake-up command received through the microphone of the electronic device and a wake-up command prestored in the electronic device, and a signal-to-noise ratio between the wake-up command received through the microphone of the electronic device and an audio signal received through the microphone before or after reception of the wake-up command (para. 0129-0135 further teaches transmitted data subsequent to received audio requests to a server and/or leader device comprising information related to reception of the wake-up command and information regarding quality of the wake-up command and a signal- to-noise ratio between the wake-up command received through the microphone and an audio signal received through the microphone before or after reception of the wake-up command). 

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Mixter in view of Sung et al. (US 2017/0372703, A1).

     Regarding claim 7 (as claimed in claim 6), Mixter is silent regarding wherein the instructions are configured to cause the processor to output a third audio signal through the audio output interface, when no response to the voice command is received from the server, so as to inform that information regarding the voice command cannot be provided, and wherein the third audio signal is an audio signal prestored in the memory.  
       Sung teaches in at least para. 0068-0070 a client 102 and server system 110 monitoring voice inputs requests from said client devices 102 and responses received from server 112 and further configured for outputting responses associating with server delays, or connectivity issues as audio signal indicating that information related to the voice command cannot be provided through the audio output interface due to connectivity or disconnection issues, if no response to the voice command is received from the server 112, and wherein said  audio signal may obviously be as understood in the art a hot-word or an audio signal which may obviously prestored in the memory of the electronic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Sung to include wherein the instructions are configured to cause the processor to output a third audio signal through the audio output interface, when no response to the voice command is received from the server, so as to inform that information regarding the voice command cannot be provided, and wherein the third audio signal is an audio signal prestored in the memory, as illustrated above, as Mixter in view of Sung are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, a case exists in Mixter in view of Sung where the requested device provides an acknowledgement response to the requesting either through an output of language sound signal or a non-language sound signal which essentially would convey a heartbeat, connection or disconnection to the requesting device, and a further case exists where a connection to the server to either the requesting or requested device is disconnected, in such a case where the device requires processing capability of the server, said device as understood in the art, when no response to the voice command is received from the server to the requested device, said device in turn may send a response so as to inform that information regarding the voice command cannot be provided, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 17 (as claimed in claim 6), Mixter is silent regarding wherein further comprising: outputting a third audio signal indicating that information related to the voice command cannot be provided through the audio output interface, if no response to the voice command is received from the server, and wherein the third audio signal is an audio signal prestored in the memory of the electronic device.  
       Sung teaches in at least para. 0069-0071 a server system 110 monitoring voice inputs requests from client devices 102 and responses received from server 112 and further configured in at least para. 0069-0071 for outputting a audio signal indicating that information related to the voice command cannot be provided through the audio output interface due to connectivity or disconnection issues, if no response to the voice command is received from the server 112, and wherein said  audio signal may obviously be as understood in the art a hot-word or an audio signal which may obviously prestored in the memory of the electronic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Sung to include wherein said outputting a third audio signal indicating that information related to the voice command cannot be provided through the audio output interface, if no response to the voice command is received from the server, and wherein the third audio signal is an audio signal prestored in the memory of the electronic device, as illustrated above, as Mixter in view of Sung are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, a case exists in Mixter in view of Sung where the requested device provides an acknowledgement response to the requesting either through an output of language sound signal or a non-language sound signal which essentially would convey a heartbeat, connection or disconnection to the requesting device, and a further case exists where a connection to the server to either the requesting or requested device is disconnected, in such a case where the device requires processing capability of the server, said device as understood in the art, when no response to the voice command is received from the server to the requested device, said device in turn may send a response so as to inform that information regarding the voice command cannot be provided, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Claim(s) 8 and  18 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Mixter in view of Jobanputra (US 10931999, A1), and further in view of K.Mixter et al. (US 2018/0122378, A1).

       Regarding claim 8 (as claimed in claim 6), Mixter in view of Sung are silent regarding wherein the electronic device is connected to an audio output device through the audio output interface, and the instructions are configured to cause the processor to: transmit, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit; and switch an operating mode of the electronic device to a sleep mode.
          Jobanputra teaches in at least Figs. 11D and Col. 5-6, a voice activated device, a smart voice enabled television, and an output device all communicably connected to a backend server, the devices transmit to the server and/or each other information detailing information such as unavailability or disconnection from the audio output device and/or the television, and a signal to the server requesting a change of an input/output device through the communication circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Jobanputra to include wherein said electronic device is connected to an audio output device through the audio output interface, and the instructions are configured to cause the processor to: transmit, when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit, as illustrated above, as Mixter in view of Jobanputra are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, a case exists in Mixter in view of Jobanputra where the requested device maybe in an unavailable state or a disconnected state, a device may notify the server of the disconnection, and one skill in the art would appreciate in that case the requesting device may request of the server when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Mixter in view of Jobanputra are silent regarding wherein switch an operating mode of the electronic device to a sleep mode.
       K.Mixter teaches in at least para. 0147 an electronic device connectable to an audio output device through the audio output interface, and to a server and instructions configured to cause the processor to switch an operating mode of the electronic device 404 to a sleep mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Jobanputra, and further in view of K.Mixter to include wherein switch said operating mode of the electronic device to a sleep mode, as illustrated above, as Mixter in view of Jobanputra, and further in view of K.Mixter are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, K.Mixter further complements Mixter in view of Jobanputra in a sense where a device service is no longer desires, said device may be ordered to switch to a sleep state where listening functions of that device may be disabled, wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


       Regarding claim 18 (as claimed in claim 16), Mixter in view of Sung are silent regarding wherein the electronic device is connected to the audio output device through the audio output interface, further comprising: transmitting information indicating disconnection from the audio output device to the server through the communication circuit, if the electronic device and the audio output device are disconnected; and switching the operating mode of the electronic device to a sleep mode.  
          Jobanputra teaches in at least Figs. 11D and Col. 5-6, a voice activated device, a smart voice enabled television, and an output device all communicably connected to a backend server, the devices transmit to the server and/or each other information detailing information such as unavailability or disconnection from the audio output device and/or the television, and a signal to the server requesting a change of an input/output device through the communication circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Jobanputra to include wherein said electronic device is connected to the audio output device through the audio output interface, further comprising: transmitting information indicating disconnection from the audio output device to the server through the communication circuit, if the electronic device and the audio output device are disconnected, as illustrated above, as Mixter in view of Jobanputra are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, a case exists in Mixter in view of Jobanputra where the requested device maybe in an unavailable state or a disconnected state, a device may notify the server of the disconnection, and one skill in the art would appreciate in that case the requesting device may request of the server when the electronic device and the audio output device are disconnected, information indicating disconnection from the audio output device and a signal requesting a change of an input/output device to the server through the communication circuit wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
     However, Mixter in view of Jobanputra are silent regarding wherein switching an operating mode of the electronic device to a sleep mode.
       K.Mixter teaches in at least para. 0147 an electronic device connectable to an audio output device through the audio output interface, and to a server and instructions configured to cause the processor to switch an operating mode of the electronic device 404 to a sleep mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Jobanputra, and further in view of K.Mixter to include wherein switch said operating mode of the electronic device to a sleep mode, as illustrated above, as Mixter in view of Jobanputra, and further in view of K.Mixter are in the same field of endeavor of providing voice interactive services from a user device transmitting wakeup instructions to an electronic or smart device to perform an action based on at least further received responses from a server corresponding to the user transmitting wakeup instructions, K.Mixter further complements Mixter in view of Jobanputra in a sense where a device service is no longer desires, said device may be ordered to switch to a sleep state where listening functions of that device may be disabled, wherein services may continue uninterrupted, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/13/2022